DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/28/2021. The examiner acknowledges the amendments to claims 1, 4, and 24-25. Claims 5-6, and 14 are withdrawn. Claims 17-18 are cancelled. Claims 1-4, 7-13, 15-16, and 19-29 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 6, filed 01/28/2021, with respect to the USC 112(b) rejection of claims 4 and 21-25 have been fully considered and are persuasive.  The USC 112(b) rejection of claims 4 and 21-25 have been withdrawn.
Applicant's arguments with respect to the rejection of claims 1-4, 7-13, 15-16, and 19-29, in particular claim 1 amended to incorporate the limitations of previous claim 17, under USC 103 have been fully considered but they are not persuasive.
On pg 8 of their Remarks, Applicant asserts Gunnerson (cited in previous Office Action) is not configurable for passively collecting fluid on pg 8 of their Remarks. Examiner disagrees.
First, Gunnerson discloses that it is configurable for collecting fluids by capillary action [abstract]. Applicant’s own originally filed specification discloses capillary action as an acceptable form of passive collection [pg 5, ln 14-16].

So in view of both the [abstract] and [col 4, ln 22 – 25] of Gunnerson, one of ordinary skill in the art would infer that the fluid collection device of Gunnerson is configurable to collect the oral fluid of saliva passively through capillary action.
On pg 8-9 of their Remarks, Applicant asserts Shi (cited in previous Office Action) does not make up for the deficiencies of Gunnerson because it includes a list of other collectable fluids besides oral fluid, and that one of these fluids is blood. Examiner respectfully disagrees.
Shi discloses at [pg 5, ln 19-21], the device configurable for collecting a sample consisting of the specific oral fluid of saliva. Just because the reference discloses the device is collecting other samples besides saliva does not negate the fact the sample collecting components of the device, which includes a membrane [pg 4, ln 11-14], are configurable for collecting at least the specific oral fluid of saliva.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “advantages of ease of collection and improved fluid flow”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claim 1 objected to because of the following informalities:  Limitations after a semicolon (;) should be started on a new line.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "a lateral flow membrane."  There is insufficient antecedent basis for this limitation in the claim. In order to further prosecution, “a lateral flow membrane” will be interpreted as equivalent to “the lateral flow membrane.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-10, 15-16, 19-23, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 9678069 B2 to Gunnerson, et al. (cited in previous Office Action, hereinafter Gunnerson) in view of WO 2009143601 A1 to Shi (cited in previous Office Action).
Regarding claim 1, Gunnerson teaches a fluid collection unit (10) [abstract, col 4, ln 44-67] comprising:
a receptacle (14) for passively collecting a fluid sample ([col 7, ln 29-48], fluid can be passively collected from receptacle (14) into capillary channel (11) by capillary action) (Fig 1); and

wherein the unit allows for collection and flow of the fluid from the proximal end to the distal end of the unit [col 5, ln 30-52] (Fig 1); and wherein the fluid is an oral fluid (saliva) [col 4, ln 22 – 25].
However, Gunnerson does not teach the unit allows for collection and flow into a lateral flow membrane in fluid communication with the unit in a single step.
Shi teaches collection and flow into a lateral flow membrane in fluid communication with a unit in a single step [abstract].
It would have been obvious to one of ordinary skill in the art to modify Gunnerson to have the unit allows for collection and flow into a lateral flow membrane in fluid communication with the unit in a single step based on the teachings of Shi, because doing so would better analyze the fluid, as recognized by Shi [pg 3, ln 34 - pg 4, ln 4].

Regarding claim 2, Gunnerson in view of Shi teach all the limitations of claim 1, and Gunnerson further teaches the fluid flow path (11) comprises a vent (18) [col 5, ln 30-52] (Fig 1).

Regarding claim 4, Gunnerson in view of Shi teach all the limitations of claim 2, and Gunnerson further teaches the vent (18) is at the proximal end of the fluid flow path ([col 8, ln 

Regarding claim 7, Gunnerson in view of Shi teach all the limitations of claim 1, and Gunnerson further teaches the receptacle (14) comprises a channel in fluid communication with the fluid flow path (11) ([col 7, ln 29-48], where receptacle (14) meets the capillary channel (11)) (Fig 1).

Regarding claim 8, Gunnerson in view of Shi teach all the limitations of claim 7, and Gunnerson further teaches the receptacle (14) is formed within a slanted protrusion ([col 5, ln 30-40], inner concave surface of the receptacle is considered a slanted protrusion, best shown in Fig 1).

Regarding claim 9, Gunnerson in view of Shi teach all the limitations of claim 1, and Gunnerson further teaches the receptacle (14) is surrounded by flanges to direct the fluid sample to the receptacle ([col 5, ln 30-40], outer rim of the concave surface of the receptacle is considered equivalent to a flange to direct fluid into the receptacle) (Fig 1).

Regarding claim 10, Gunnerson in view of Shi teach all the limitations of claim 1, and Gunnerson further teaches a region of concavity for directing fluid towards the receptacle (14) ([col 5, ln 30-40], receptacle is concave) (Fig 1).



Regarding claim 16, Gunnerson in view of Shi teach all the limitations of claim 1, however Gunnerson does not teach the fluid flow path is in communication with a lateral flow membrane.
Shi teaches a lateral flow membrane [abstract].
It would have been obvious to one of ordinary skill in the art to modify Gunnerson to have the fluid flow path is in communication with a lateral flow membrane based on the teachings of Shi, because doing so would better analyze the fluid, as recognized by Shi [pg 3, ln 34 - pg 4, ln 4].

Regarding claim 19, Gunnerson in view of Shi teach all the limitations of claim 1, and Gunnerson further teaches a cover [col 11, ln 9-14].

Regarding claim 20, Gunnerson in view of Shi teach all the limitations of claim 1, and Gunnerson further teaches the collection unit does not comprise an absorbent pad or sponge for collecting the fluid and/or wherein the collection unit does not require the addition of a buffer or diluent to effect flow of the fluid through the fluid flow path ([col 5, ln 30-61], device relies on capillary action and/or air to effect flow of fluid through fluid flow path (11), not a buffer or diluent).



Regarding claim 22, Gunnerson in view of Shi teach all the limitations of claim 21, and Gunnerson further teaches the fluid collection unit (10) is detachable from the lateral flow device (30) [col 6, ln 62-67].

Regarding claim 23, Gunnerson in view of Shi teach all the limitations of claim 21, and Gunnerson further teaches the lateral flow device is transparent ([col 7, ln 29-48], the fluid collection unit (10), which the lateral flow device (30) comprises, comprises a clear top portion (15A)) (Fig 1).

Regarding claim 26, Gunnerson in view of Shi teach all the limitations of claim 1, and Gunnerson further teaches a reader body (20) configured to engage with the fluid collection unit of claim 1 ([col 7, ln 1-24], housing (30) can comprise a sample manipulation device (30) which is configurable to “read” or detect or analyzing a chemical in the fluid) (Fig 2A), comprising a fluid flow path (41) in fluid communication with the fluid flow path (capillary channel 11) of the fluid collection unit [col 7, ln 51-62] (Fig 3A), such that the fluid sample is capable of flowing from the proximal end ((19) in Fig 3A) of the fluid collection unit when the fluid collection unit is in the dispense position, through to the distal end (14 in Fig 3A) of the fluid collection unit and into the reader body [col 5, ln 50-57; col 7, ln 51-62].

Regarding claim 27, Gunnerson in view of Shi teach all the limitations of claim 26, and Gunnerson further teaches at least one protrusion (19) for overlapping with the fluid flow path (capillary channel 11) of the fluid collection unit [col 5, ln 30-61] (Fig 1).

Regarding claim 28, Gunnerson in view of Shi teach all the limitations of claim 1, and Gunnerson further teaches a one-step method of collecting a substantially bubble-free sample (there is no indication that the device of Gunnerson collects bubbles in its sampling), the method comprising inserting the collection unit of claim 1, in or near a sample and allowing the sample to be drawn into the fluid flow path [col 7, ln 29-48].

Regarding claim 29, Gunnerson in view of Shi teach all the limitations of claim 28, and Gunnerson further teaches the sample is saliva [col 4, ln 16-31] and the method comprises inserting the collection unit into the mouth ([col 7, ln 29-48], device is configurable for direct collection of the sample, and it is well-known in the art that the source of saliva is the mouth), such as under the tongue or in the cheek pocket.

Claims 3, 11-13, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnerson in view of Shi as applied to claim 2 above, and further in view of US 5739041 A to Nazareth, et al. (cited in previous Office Action, hereinafter Nazareth).
Regarding claim 3, Gunnerson in view of Shi teach all the limitations of claim 2, however they do not teach the vent is in the bottom wall of the fluid flow path.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gunnerson in view of Shi to have the vent is in the bottom wall of the fluid flow path based on the teachings of Nazareth, because doing so would permit air displaced by the sampled material entering the device to exit the device, as recognized by Nazareth [col 6, ln 66 – col 7, ln 27].
	Regarding claim 11, Gunnerson in view of Shi teach all the limitations of claim 10, however they do not teach the region of concavity is formed in a wall of the unit and is substantially parallel with and above the fluid flow path and wherein the region of concavity comprises an open bottom wall in fluid communication with the fluid flow path.
Nazareth teaches a region of concavity is formed in a wall of the unit (concavity of receptacle 14 extending through bottom wall 29, best shown in Fig 3C) and is substantially parallel with and above a fluid flow path (capture region in between receptacle 14 and window 16) and wherein the region of concavity comprises an open bottom wall (29) in fluid communication with the fluid flow path [col 6, ln 66-27] (Fig 3C).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gunnerson in view of Shi to have the region of concavity is formed in a wall of the unit and is substantially parallel with and above the fluid flow path and wherein the region of concavity comprises an open bottom wall in fluid communication with the fluid flow path based on the teachings of Nazareth, because doing so would help reduce incidence of contamination, as recognized by Nazareth [col 6, ln 66-27].

Regarding claim 12, Gunnerson in view of Shi, in further view of Nazareth teach all the limitations of claim 11, however Gunnerson in view Shi do not teach the open bottom wall is sized to allow sufficient surface pressure such that, in use, fluid will not enter the fluid flow path through the open bottom wall until a front of fluid reaches the open bottom wall while passing through the fluid flow path.
Nazareth teaches the open bottom wall (29) is sized to allow sufficient surface pressure such that, in use, fluid will not enter the fluid flow path through the open bottom wall until a front of fluid reaches the open bottom wall while passing through the fluid flow path [col 6, ln 66-27] (Fig 3C). 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gunnerson in view of Shi to have the open bottom wall is sized to allow sufficient surface pressure such that, in use, fluid will not enter the fluid flow path through the open bottom wall until a front of fluid reaches the open bottom wall while passing through the fluid flow path based on the teachings of Nazareth, because doing so would help reduce incidence of contamination, as recognized by Nazareth [col 6, ln 66-27].

Regarding claim 13, Gunnerson in view of Shi, in further view of Nazareth teach all the limitations of claim 11, however Gunnerson in view of Shi do not teach the open bottom wall is sized so that large air bubbles or solid materials can be blocked from entering the fluid flow path.
Nazareth teaches the open bottom wall (29) is sized so that large air bubbles or solid materials can be blocked from entering the fluid flow path [col 6, ln 66-27] (Fig 3C).


Regarding claim 24, Gunnerson in view of Shi teach all the limitations of claim 21, and Gunnerson further the lateral flow device comprises a handle (17A and B) ([col 4, ln 44-67], the fluid collection unit (10), which the lateral flow device (30) comprises, comprises handles (17A and B)) (Fig 3B).
However, Gunnerson in view of Shi do not teach the handle is an indented circle for supporting a thumb or finger.
Nazareth teaches a handle is an indented circle for supporting a thumb or finger (distal end of housing 20 on an opposite end relative to reservoir (20), shown in Fig 1C).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Gunnerson in view of Shi to have the lateral flow device comprises a handle and wherein the handle is an indented circle for supporting a thumb or finger based on the teachings of Nazareth, because doing so would enable a user to better grip the sampling system.

Regarding claim 25, Gunnerson in view of Shi, in further view of Nazareth teach all the limitations of claim 24, and Gunnerson further teaches the handle (17A and B) is detachable from the lateral flow device ([col 4, ln 44-67, col 6, ln 62-67], the fluid collection unit 10, which 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791